40 So.3d 929 (2010)
Teddy Keith WADE, II, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-6425.
District Court of Appeal of Florida, First District.
August 10, 2010.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, for Appellant.
Bill McCollum, Attorney General, and Sonya Roebuck Horbelt, Assistant Attorney General, for Appellee.
PER CURIAM.
Appellant, Teddy Keith Wade, challenges his conviction for Organized Fraud, Uttering a Forged Check, and Grand Theft. Because the State did not commence prosecution for the Organized Fraud and Uttering a Forged Check offenses before their respective statutes of limitations expired; and, because the State failed to demonstrate the delay in prosecution was reasonable, we find prosecution for these two offenses was time-barred. See § 775.15(5), Fla. Stat. (2005).
We reverse Mr. Wade's convictions for Organized Fraud and Uttering a Forged Check, affirm his conviction for Grand Theft and remand for the trial court to resentence Mr. Wade consistent with this opinion.
REVERSED.
HAWKES, C.J., KAHN and WEBSTER, JJ., concur.